Citation Nr: 0818065	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-14 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service-connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA), which denied the claim 
of entitlement to service-connection for a back disability.  

In June 2007, the Board remanded the appeal to the RO to 
obtain additional evidentiary development.  The requested 
development has been completed and the case has been returned 
to the Board for appellate review.  


FINDING OF FACT

Competent evidence of a current back disability related to 
active military service is not of record. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran attributes his current back condition to an 
injury he sustained while in service.  The VA attempted to 
locate the veteran's service medical records.  However, the 
National Personnel Records Center (NPRC) indicated that the 
records were destroyed in a fire.  The VA also attempted to 
locate the records through the veteran, however he was unable 
to provide the VA with copies of his service medical records. 

The VA also attempted to locate medical records showing a 
current back disability.  However, the records provided to 
the Board showed no evidence of a current back disability or 
that the veteran sought treatment for his back.

In this case, the Board acknowledges that the veteran engaged 
in combat with the enemy.  The veteran was awarded the Combat 
Infantryman Badge.  The Board is also cognizant of the 
veteran's appellate assertions, maintaining that he has a 
service-related back disorder.  However, 38 U.S.C.A. 
§ 1154(b) does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  As such, even though the Board 
accepts the veteran's appellate assertions, his service 
connection claim still fails.  As noted, there is no evidence 
of a current back disability.  The veteran's VA and private 
medical records are negative for any diagnosis of a current 
back disability.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  The Court has held that a condition or injury 
that occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Therefore, the Board finds that a preponderance of the 
evidence weighs against the veteran's claim and there is no 
doubt to resolve.  The claim for entitlement to service 
connection for a back disability is denied.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show he has a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of February 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any evidence in his possession that pertained to the 
claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the February 2004 letter.  The veteran 
was provided with notice of elements (4) and (5) (degree of 
disability and effective date) in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board finds that the veteran is not prejudiced.  
The veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  As noted above, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in February 2004, prior to the initial 
adjudication of the claim.  Further, as discussed in detail 
above, the preponderance of the evidence is against the claim 
for service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's VA 
treatment records and private medical records.  The VA 
attempted to obtain the veteran's service medical records 
from the National Personnel Records Center.  The National 
Personnel Records Center responded that it could not locate 
the veteran's records.  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159;  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service-connection for a back disability is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


